[Cite as State v. Hall, 2021-Ohio-983.]




                             IN THE COURT OF APPEALS OF OHIO
                                 SIXTH APPELLATE DISTRICT
                                      WOOD COUNTY


State of Ohio                                       Court of Appeals No. WD-19-084

        Appellee                                    Trial Court No. 2017-CR-0503

v.

Jonathan W. Hall                                    DECISION AND JUDGMENT

        Appellant                                   Decided: March 26, 2021

                                             *****

        Paul A. Dobson, Wood County Prosecuting Attorney, and
        David T. Harold, Assistant Prosecuting Attorney, for appellee.

        Jonathan W. Hall, pro se.

                                             *****

        ZMUDA, P.J.

                                          I. Introduction

        {¶ 1} This matter is before the court on appeal from the judgment of the Wood

County Court of Common Pleas denying his pro se post-sentence motion to withdraw his

guilty plea. For the following reasons, we affirm.
                            II. Background and Procedure

      {¶ 2} On October 19, 2017, appellant was indicted in Wood County case No.

2017-CR-0503 on one count of burglary in violation of R.C. 2911.12(A)(2) and (D), a

felony of the second degree. This indictment included a repeat violent offender

specification pursuant to R.C. 2941.149(A). Appellant was arraigned on this charge on

October 30, 2017, and entered a plea of not guilty. Later, he was indicted in Wood

County case No. 2018-CR-0340 on one count of escape in violation of R.C.

2921.34(A)(1) and (C)(2)(a), a felony of the second degree. This indictment included a

repeat violent offender specification pursuant to R.C. 2941.149(A). On July 26, 2018, he

was arraigned on the escape charge and entered a plea of not guilty.

      {¶ 3} On September 17, 2018, appellant withdrew his not guilty pleas and pled

guilty to one count of burglary in violation of R.C. 2911.12(A)(2) and (D) with a repeat

violent offender specification in case No. 2017-CR-0503 and one count of escape in

violation of R.C. 2921.34(A)(1) and (C)(2)(a) with a repeat violent offender specification

in case No. 2018-CR-0340. The trial court sentenced appellant to an aggregate ten-year

prison sentence which included eight years in case No. 2017-CR-0530 and two years in

case No. 2018-CR-0340. Appellant filed no direct appeal.

      {¶ 4} On April 19, 2019, appellant filed a motion to withdraw his guilty plea in

case No. 2017-CR-0503. He did not file a motion to withdraw his plea in case No. 2018-

CR-0340. On July 1, 2019, the trial court denied his motion to withdraw his plea in case

No. 2017-CR-0503. Appellant filed a notice of appeal on July 15, 2019, but this appeal




2.
was dismissed on September 18, 2019, as it was captioned and filed in this court and not

the trial court. On October 17, 2019, appellant again filed a notice of appeal along with a

motion for delayed appeal in case No. 2017-CR-0503. This court granted the motion for

delayed appeal on December 10, 2019.

                                III. Assignments of Error

       {¶ 5} In challenging the trial court’s judgment, appellant asserts the following

assignment of error:

              I. The trial court abused its discretion when it refused to allow the

       appellant to withdraw his plea pursuant to Crim.R. 32.1 when the appellant

       demonstrated a manifest injustice when his trial counsel failed to

       investigate the “likely to be present” element of 2nd degree burglary, and

       failed to inform the appellant to his prejudice.

              II. The trial court abused its discretion when it refused to allow the

       appellant to withdraw his plea pursuant to Crim.R. 32.1 when he

       demonstrated a manifest injustice when counsel failed to review the

       sentencing guidelines for the repeat violent offender specification, and

       failed to inform the appellant to his prejudice.

                                       IV. Analysis

       {¶ 6} We address appellant’s two assignments of error together, as the same

analysis applies to both. Appellant seeks to withdraw his guilty plea pursuant to Crim.R.

32.1, which provides “[a] motion to withdraw a plea of guilty or no contest may be made




3.
only before sentence is imposed; but to correct manifest injustice the court after sentence

may set aside the judgment of conviction and permit the defendant to withdraw his or her

plea.” On a motion to withdraw a plea after sentencing, the defendant has the burden of

showing the existence of a manifest injustice. State v. Davis, 2020-Ohio-4539, 159

N.E.3d 331, ¶ 20 (6th Dist.).

       {¶ 7} This court has held that the doctrine of res judicata applies to motions filed

pursuant to Crim.R. 32.1. Id. at ¶ 24. The doctrine of res judicata provides that “‘a final

judgment of conviction bars a convicted defendant who was represented by counsel from

raising and litigating in any proceeding except an appeal from that judgment, any defense

or any claimed lack of due process that was raised or could have been raised by the

defendant at the trial, which resulted in that judgment of conviction, or an appeal from the

judgment.’” Id. at ¶ 26, quoting State v. Miller, 12th Dist. Clermont No. CA2016-08-057,

2017-Ohio-2801, ¶ 18 (additional citation omitted.). In the context of post-sentence

motions made pursuant to Crim.R. 32.1, this doctrine bars claims that were raised or could

have been raised in a prior proceeding. Id. at ¶ 27. Res judicata does not act as a complete

bar to consideration of a motion to withdraw a plea under Crim.R. 32.1, rather, if the court

determines that the claim is not barred by res judicata, then the court should proceed with

the analysis.

       {¶ 8} The standard of review of a trial court’s denial of a motion to withdraw a

guilty plea is abuse of discretion. State v. Xie, 62 Ohio St.3d 521, 527, 584 N.E.2d 715




4.
(1992). The trial court’s attitude must have been unreasonable, arbitrary, or unconscionable

to constitute an abuse of discretion. Davis at ¶ 21.

       {¶ 9} A three-step analytical framework, taken from a First District case and an

Ohio Supreme Court case on point for this issue, is appropriate here. In State v. Tekulve,

188 Ohio App.3d 792, 2010-Ohio-3604, 936 N.E.2d 1030 (1st Dist.), the First District

Court of Appeals examined whether a trial court may consider a post-sentence motion to

withdraw a guilty plea where the defendant does not file a direct appeal of his conviction.

The court stated:

       [W]hile there is no jurisdictional bar to a trial court’s entertaining a

       postsentence Crim.R. 32.1 motion where there has been no appeal, the

       doctrine of res judicata does bar a defendant from raising in that motion

       those matters that “could fairly [have] be[en] determined” in a direct appeal

       from his conviction, without resort to evidence outside the record. Thus

       “the doctrine of res judicata is applicable only where issues could have

       been determined on direct appeal without resort to evidence outside the

       record.” But a defendant who has not taken a direct appeal from his

       conviction is not barred from raising in his motion matters that depend for

       their resolution upon outside evidence.

Id. at ¶ 5 (footnotes and citations omitted).

       {¶ 10} This approach has been followed by at least one other court. See State v.

Wilson, 2d Dist. Montgomery No. 25482, 2014-Ohio-1764. Additionally, this approach




5.
adheres to the Ohio Supreme Court’s decision in State ex rel. Special Prosecutors v.

Judges, Court of Common Pleas, 55 Ohio St.2d 94, 378 N.E.2d 162 (1978). In that case,

the court held that a post-sentence motion to withdraw a plea under Crim.R. 32.1 could

not be considered by a trial court once the defendant’s conviction has been affirmed on

appeal. Id. at 97-98.

       {¶ 11} A three-step analytical framework crafted from the above case law is

applicable to the instant case. In step one, the court must determine whether the

defendant’s conviction was appealed and affirmed on appeal. If the answer is yes, the

trial court has no jurisdiction to entertain the post-sentence motion to withdraw under

Special Prosecutors. If the answer is no, the court proceeds to step two. Here, it is

apparent that appellant did not file a direct appeal of his conviction. Therefore, the

analysis proceeds to step two.

       {¶ 12} In step two, the court must determine whether the defendant relies upon

evidence contained within the trial court record to support the post-sentence motion to

withdraw. If the answer is yes, then the motion is barred by res judicata under Tekulve

and its progeny. If the answer is no, the court proceeds to step three.

       {¶ 13} The instant case can be compared to other cases in which this court held

that res judicata barred claims made in a motion to withdraw a guilty plea. In Davis,

2020-Ohio-4539, 159 N.E.3d 331, at ¶ 29, this court found that appellant could have

raised the claims in his motion to withdraw his plea on direct appeal or in other previous

proceedings and therefore those claims were barred by res judicata. In State v. Phillips,




6.
6th Dist. Lucas No. L-18-1145, 2019-Ohio-3707, appellant was appealing the denial of

his second motion to withdraw his guilty plea. In holding that his arguments were barred

by the doctrine of res judicata, this court noted that his claims could have been raised in

his first motion to withdraw his plea, in a direct appeal of his conviction, or on appeal of

the denial of his first motion to withdraw the plea. Id. at ¶ 12.

        {¶ 14} Here, appellant argues trial counsel’s failures led to his guilty plea and that

those failures support a finding of manifest injustice. Specifically, appellant argues that

counsel should have investigated aspects of the burglary charge more in depth and that

counsel overstated his possible prison exposure due to the repeat violent offender

specification. However, the evidence appellant relies upon is contained in the trial court

record and appellant does not rely on evidence outside of that record. Thus, these

arguments could have been raised in a prior proceeding and the doctrine of res judicata

acts as a bar. Tekulve, 188 Ohio App.3d 792, 794-795, 2010-Ohio-3604, 936 N.E.2d

1030.

        {¶ 15} Based on appellant’s reliance on evidence not outside the record, we need

not address the third step of the analysis for the instant case. In order for step three to be

applicable, the defendant must have failed to appeal his conviction and relied on evidence

outside the trial record in support of his post-sentence motion. Accordingly, we need not

address appellant’s motion on its merits to ascertain whether the trial court abused its

discretion in denying appellant’s motion to withdraw his plea post-sentence, to correct

manifest injustice as provided in Crim.R. 32.1.




7.
       {¶ 16} In this case, res judicata fully bars consideration of appellant’s motion to

withdraw his plea, and we find no abuse of discretion in denying appellant’s post-

sentence motion to withdraw his guilty plea. Therefore, appellant’s assignments of error

are found not well-taken.

                                      V. Conclusion

       {¶ 17} For the foregoing reasons, we affirm the judgment of the Wood County

Court of Common Pleas. Appellant is ordered to pay the costs of this appeal pursuant to

App.R. 24.

                                                                        Judgment affirmed.



       A certified copy of this entry shall constitute the mandate pursuant to App.R. 27.
See also 6th Dist.Loc.App.R. 4.




Thomas J. Osowik, J.                            _______________________________
                                                            JUDGE
Gene A. Zmuda, P.J.
                                                _______________________________
Myron C. Duhart, J.                                         JUDGE
CONCUR.
                                                _______________________________
                                                            JUDGE


           This decision is subject to further editing by the Supreme Court of
      Ohio’s Reporter of Decisions. Parties interested in viewing the final reported
           version are advised to visit the Ohio Supreme Court’s web site at:
                    http://www.supremecourt.ohio.gov/ROD/docs/.




8.